                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

LEROY DEMETRICE JAMES,
ADC #112786                                                                   PLAINTIFF

V.                          CASE NO. 5:19-cv-24-JM-BD

WENDY KELLY, et al.                                                         DEFENDANTS

                                         ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review

of the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. James’s lawsuit is DISMISSED, without prejudice.

       IT IS SO ORDERED, this 18th day of April, 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
